Exhibit 10.28

DESCRIPTION OF CERTAIN COMPENSATORY ARRANGEMENTS

BETWEEN VARIAN S.P.A. AND SERGIO PIRAS

Sergio Piras, Senior Vice President, Vacuum Technologies, is employed by and
serves as Managing Director of the Company’s wholly-owned subsidiary in Italy,
Varian S.p.A., working from its facility in Torino, Italy. Due to his position
with Varian S.p.A., Mr. Piras is classified as an “Industrial Dirigenti” (an
industry executive) – as are certain other senior managers at Varian S.p.A. –
and therefore subject to a national collective labor agreement for all
industrial dirigenti in Italy (the “CCNL”). The CCNL mandates that certain
compensatory arrangements and benefits be provided to dirigenti working for
industrial companies in Italy, which arrangements and benefits may be different
from what is provided to non-dirigenti employees. Following is a summary of the
compensatory arrangements and benefits provided to Mr. Piras under the CCNL:

 

  •  

The CCNL mandates a supplementary defined contribution retirement plan for
industrial dirigenti, referred to as the Previndai Plan. Attached to this
Exhibit 10.28 is a summary translation from Italian of the Previndai Plan rules.
Under the CCNL and Previndai Plan, Mr. Piras is required to contribute to the
Plan an amount equal to approximately 4% of his base salary and variable
compensation (up to a maximum of €6,000), most of which is on a tax-deferred
basis, which contribution the Company is required to match. Mr. Piras may elect
to contribute up to an additional 2% of his base salary and variable
compensation (on an after-tax basis). The Plan is administered by third-parties
(appointed by Previndai’s governing board), and Mr. Piras chooses from available
investment options how to invest his and the Company’s contributions to his Plan
account. Mr. Piras may receive distributions from his Plan account only after
his employment with the Company terminates and he ceases any other employment
(i.e., he fully “retires”).

Under Italian law, the Company is also required (under a government-mandated
program, referred to as “TFR”, applicable to all Italy employees) to accrue and
eventually pay to Mr. Piras a lump-sum amount when his employment terminates
(regardless of the reason for that termination). The annual amount required to
be accrued for Mr. Piras’ TFR is equal to his annual base salary plus annual
cash bonus divided by 13.5. Under Italian law, Mr. Piras may elect to transfer
all or a portion of his TFR entitlement to his Previndai Plan account.

 

  •  

The CCNL mandates that certain medical, life and disability insurance benefits
be provided to industrial dirigenti. These benefits are (1) private group
“dirigenti” medical coverage that reimburses Mr. Piras for approximately 60% of
the costs of private medical care incurred by him or his dependants, subject to
certain maximum reimbursements, with Mr. Piras paying a portion of the premium
for this coverage; (2) supplemental group medical insurance that reimburses
Mr. Piras for costs of private medical care incurred by him or his dependants to
the extent not reimbursed under the basic private group medical insurance;
(3) accidental death or disability insurance that would pay amounts equal to



--------------------------------------------------------------------------------

 

five times annual base salary in the event of Mr. Piras’ death and six times
annual base salary in the event of his total permanent disability; (4) basic
life insurance that would pay approximately Euros 180,759 in the event of
Mr. Piras’ death or total permanent disability; and (5) supplemental life
insurance that would pay approximately Euros 16,240 in the event of Mr. Piras
death or total permanent disability.

 

  •  

The CCNL mandates that industrial dirigenti be paid supplemental per diem
compensation of Euros 75 for business travel to the extent exceeding 12 hours in
a day.

 

  •  

The CCNL mandates that an industrial dirigenti be paid certain severance in the
event of a voluntary termination of the dirigenti’s employment under certain
circumstances. In the case of Mr. Piras, this amount is equal to 12 months of
Mr. Piras’ base salary, which amount would be required to be paid to Mr. Piras
in lieu of 12 months’ notice of termination of his employment by the Company.
Mr. Piras may claim that a termination of his employment by the Company is
“unjustified” and petition an Italian labor court or arbitration panel to
therefore order the Company to pay him an additional amount ranging from 14
months to 22 months of his base salary plus monthly variable compensation.

 

2



--------------------------------------------------------------------------------

TRANSLATION OF PREVINDAI PLAN RULES

(as of June 28, 2007)

Article 1 – General Provisions

 

1. These regulations, adopted in application of By-Laws article 11, contain the
rules for running the Social Insurance Fund with Capitalization for Executives
of Industrial Companies (PREVINDAI) – Pension Fund, hereinafter the “Fund”,
established in application of the trade-union agreement dated 3 October 1989 and
conforming to subsequent agreements made between the contracting parties,
currently Confindustria and Federmanager; it conforms to the provisions of
legislative decree 5 December 2005, no. 252 and subsequent amendments –
hereinafter the “Decree” – and to the Ministry of Economy and Finance Decree
dated 10 May 2007 no. 62 on the adaptation of pre-existing funds as well as the
consequent Covip Directive dated 23 May 2007.

 

2. The rules contained in these Regulations apply to Fund subscribers.

Article 2 – Executive Subscription

 

1. Subscription occurs through the employer who also subscribes it, committing
them both to the Fund, also for the effects of article 4, paragraph 1; this is
done on forms prepared by the Fund or a document with corresponding content and
must be preceded by the delivery of the By-laws and the informative documents
set out in the current regulations; the executive also effects the initial
sector option at this time.

 

2. The subscription also has effect for the purpose of By-laws article 4,
paragraph 5.

 

3. Upon subscription the Fund verifies the existence of the requirements for
participation.

 

4. The explicit subscriber is responsible for the completeness and truth of the
information supplied to the Fund.

Article 3 – Formal Fulfilments of Companies

 

1. In the event that a person who is not yet a member of the Fund is appointed
or hired as an executive, the industrial companies and other parties referred to
in by-laws article 4, paragraph 3, must communicate said person’s personal data
if they adhere to the Fund.

 

2. The communications mentioned in the previous point must be made in accordance
with the procedures and terms established by the Board of Directors and supplied
with any item considered necessary by the latter.

 

3. Again following the procedures and terms established by the Board of
Directors, industrial companies must also, and in any case, notify the Fund of
every case where the working relationship is terminated with an executive who
has subscribed to the Fund.

 

3



--------------------------------------------------------------------------------

4. Where subscription occurs through the tacit conferment of the Severance
Indemnity (TFR), the Fund shall notify the subscriber, on the basis of data
supplied by the employer, that subscription has occurred together with the
information necessary to allow the latter to exercise his/her rights.

Article 4 – Payment of Contributions

 

1.

The payment of contributions owed to the Fund according to the provisions of
By-laws article 14, must be made by the company quarterly as well as, the part
owed by the executive after social security tax is deducted from his/her pay, by
the 20th day of the month following the quarter to which the pay refers and upon
which the social security contributions are calculated, barring deferment to the
first useful working day, even if it falls on a local holiday or in the event it
coincides with a Saturday or a national week-day holiday. The quarterly periods
always start on the first day of January, April, July and October.

 

2. When paying contributions companies must provide the Fund, or the
organization appointed by it, with lists of names indicating the contributions
corresponding to each executive and any other necessary item, clearly showing
the Severance Indemnity sum for each quarter, as a share or as a whole,
allocated to complementary social security on the basis of the current
regulations.

 

3. The procedures for the payment of contributions and filling in and
transmission of the lists of names are established by the Board of Directors.

 

4. In the event of bankruptcy, deed of arrangement, compulsory administration
liquidation and other insolvency procedures, and in general any time it is
considered, on the basis of an examination of each individual situation, that
the credit contribution cannot be recovered as a whole or in part, the Fund’s
Board of Directors shall be able to accept, from the executive who requests it,
the payment of the contributions due, even for the part due from the company, as
well as any interests in arrears, with the simultaneous subrogation of the
executive in the credit rights of the Fund pursuant to civil code article 1202,
with the exception of the operativeness of the Fund referred to in legislative
decree no. 80/92.

 

5. The subscriber may voluntarily continue to pay contributions to the Fund,
determining the size of the contribution and also exceeding the retirement age
provided for in the compulsory pension system, on the condition that on the
retirement date s/he has accumulated at least a year’s worth of contributions to
the supplementary social insurance schemes. The Board of Directors governs the
procedures and terms for the payment of said contribution to the Fund.

 

4



--------------------------------------------------------------------------------

Article 5 – Leave of Absence

 

1. During periods of absence for any reason, the obligation to contribute to the
Fund is limited to periods in which the executive continues to receive his/her
pay from the subscriber company.

Article 6 – Acquisition of the Provision Established at Another Fund

 

1. In the event that an executive comes from another company where a fund or
similar institution referred to under By-laws article 4, paragraph 3, first
sentence is active, and from which transfer is allowed, as well as in the other
cases of exercising the right to transfer the position to the Fund provided for
by Decree article 14, the Fund, upon the request of the concerned party,
acquires, for every effect, the executive’s accrued social security position and
provides for the social security benefits pursuant to the conditions set out in
the By-laws and these Regulations. Upon transfer from other funds, the
subscriber can allocate the transferred position, breaking it down into more
than one sector, according to the provision referred to in By-laws article 8,
paragraph 2, letter i), and in compliance with any management restrictions of
the original fund.

 

2. The same regulations apply to the collective transfer of positions formed
within funds or similar institutions referred to in the aforementioned By-laws
article 4, paragraph 3, first sentence, except for managerial restrictions or
restrictions of a different nature connected to the transfer operation.

Article 7 – Management of Resources

 

1. With regard to the management of resources, the Fund can use agreements of
both a financial and insurance nature, provided that their content is adequately
publicized.

 

2. For the purpose of allocating the current overall contribution to the various
sectors, paid under article 4, and/or of all or part of the already accrued
position, the subscriber exercises the option between activated sectors, in
compliance with the time limits referred to in article 3; the Board of Directors
sets the minimum shares to be allocated to each sector, pursuant to By-laws
article 8, paragraph 2, letter i).

 

3. In the event that no sector(s) has been chosen when explicit subscription
occurs, or under the circumstances referred to in the previous article 6, the
contribution, maintaining crediting to the single position, remains available to
the Fund during the questioning procedure period, whose methods and duration are
established by the Board of Directors, maintaining the maximum limit of three
months; if this time limit expires to no effect, the contribution shall be
automatically allocated to the insurance sector, with the options effects as set
out in the next paragraph. The remaining explicitly conferred Severance
Indemnity (TFR) shall be allocated on the basis of the option already made in
relation to the contribution.

 

5



--------------------------------------------------------------------------------

4. At least a year must pass between the options referred to in this article.
The new allocation shall be made in the technical timescale that also arises
from the agreements provided for each sector, according to the procedures
established by the Board of Directors.

 

5. For the purpose of total redemption, transfer to another fund and benefits,
reference is made to the overall position. In the case of an advance and partial
redemption on the split position, the subscriber must state the sectors from
which to draw the sums.

 

6. In relation to subscribers that have allocated the accrued position to a
sector(s) different to the allocation of the current contributions, the Board of
Directors may establish, at the expense of the position(s) not increased by new
contributions, a sum to share in the management costs, in relation to the
greater managerial complexity of the overall position.

 

7. The terms and methods for the payment of premiums to the insurance Companies
and for the transfer of resources to managers are established by the Board of
Directors of the Fund upon signing the respective agreements.

Article 8 – Termination of the Working Relationship

 

1. In the event that the working relationship is terminated for reasons other
than unexpected permanent total disability or death and before the requirements
for settling the legal corresponding pension benefits become due, the executive
– maintaining the rights referred to in the following articles 9 and 11 – may
keep the provisions already made up until that moment at the Fund; s/he shall
have the right to the benefits, according to the conditions provided for in the
By-laws and these Regulations, upon attainment of the aforementioned
requirements.

 

2. In the event the position referred to in the previous paragraph is maintained
for over two years, the Board of Directors can establish, at the expense of the
position of the concerned party, a sum to share in the management costs.

Article 9 – Transfer of the Position

 

1. In the event the subscriber loses the requirements for participating in
Previndai, the member may transfer the accrued individual position to another
supplementary pension scheme that she/he is eligible for in relation to new
employment activity.

 

2. The subscriber, in keeping with the requirements for participation in the
Fund, may transfer the accrued individual position to another supplementary
pension scheme after a minimum period of two years of participating in the Fund.

 

3. In said aforementioned events, Previndai must satisfy the request within six
months of the exercised option, defining the size of the position to transfer on
the basis of the correct financial and actuarial criteria.

 

6



--------------------------------------------------------------------------------

Article 10 – Advance Loans

 

1. The subscriber may obtain an advance from the accrued individual position in
the following cases and limits:

 

  a. at any time: a sum of no more than 75 per cent, for health costs arising
from serious situations relating to said subscriber, his/her spouse or children,
for care and special operations admitted by the relevant public organizations;

 

  b. after 8 years of subscription: a sum of no more than 75 per cent to buy a
first house for said subscriber or his/her children, or to carry out ordinary,
extraordinary, restoration, conservative renovation and building works on the
first house as provided for under letters a), b), c) and d) of paragraph 1,
article 3 of Presidential Decree 6 June 2001, no. 380. For the latter case, the
administrative documents and costs to transmit are those set out in the
provisions of article 1, paragraph 3 of law 449/97;

 

  c. after 8 years of subscription: a sum of no more than 30 per cent to satisfy
his/her additional needs.

 

2. In the event of an advance to purchase a first house, a provisional payout is
allowed prior to the public Notary deed upon presentation of the preliminary
sale contract by public deed or private authenticated agreement, with the
obligation to repay the sum if the concerned party has not produced an
authenticated copy of the notary purchase deed within nine months from the
payout. For the implementation of these regulatory rules the Board adopts the
necessary current regulations.

 

3. The overall sums received as advances may not exceed 75 per cent of the
accrued individual position, increased by the advances received and not
reinstated.

 

4. In order to determine the seniority necessary to exercise the right to take
out an advance, all the subscriber’s periods of membership of accrued
supplementary pension schemes are taken into account, for which the same has not
exercised the right to total redemption of the individual position.

 

5. The subscriber may choose to reinstate sums received as advance loans at any
time according to the procedures established by the Board of Directors.

 

6. The advances referred to in paragraph 1 letter a) are subject to the same
transfer, attachment and distraint limits valid for compulsory social security
institutions pensions.

 

7. The Fund provides for the fulfilments arising from the exercising of the
aforementioned right by the member, promptly and in any case within the maximum
time limit of three months from the request on the basis of health receipts
relating to health costs, and six months from the date of receiving the request,
for the others; the sum available is that which ensues in the first useful days
of valorization of the pertaining sectors following the day on which the Fund
has verified that the conditions exist for the right to be exercised.

 

7



--------------------------------------------------------------------------------

8. The provisions that specify the cases and regulate the operative procedures
on advance loans are set out in a specially prepared document.

 

9. The transfer of the individual position involves the termination of
participation in the Fund.

Article 11 – Redemption

 

1. The member who no longer has the requirements for participation in the Fund
before retirement may:

 

  a. Redeem 50 per cent of the accrued individual position, in the event that
working activity is terminated involving unemployment for a period of time no
less than 12 months and no longer than 48 months, or in the event of the
employer’s recourse to mobility procedures and the ordinary or extraordinary
temporary unemployment compensation;

 

  b. redeem the entire accrued individual position in the event of permanent
disability that involves the reduction in the capacity to work to less than a
third, or following the termination of working activity involving unemployment
for a period of time longer than 48 months. However, redemption is not allowed
if such events occur within the five-year period prior to the accrual of the
requirements of access to the supplementary pension benefits; in that case the
provisions of By-laws article 18, paragraph 4 apply.

 

  c. redeem the entire accrued individual position pursuant to article 14,
paragraph 5 of the Decree in the event of the loss of requirements necessary for
participation in Previndai, and if the conditions for exercising the rights of
transfer referred to in Decree article 14, paragraph 2, letter (a) do not occur
within a year; for the purpose of the exercising of said right, the executive
must submit the request together with the liability declaration of
non-participation in other forms of supplementary pension schemes.

 

2. Subscribers who attain the right to compulsory retirement and actually
exercise it, terminating the working relationship without having matured the
right to the supplementary pension benefits of the Fund, are immediately
attributed the right to redemption of the entire individual position.

 

3. In the event of the death of the subscriber before the accrual of the pension
benefits right, the regulation set out in article 18, paragraph 6 of the By-laws
is applied.

 

4. No other forms of redemption of the position are provided for other than
those cases stated above.

 

8



--------------------------------------------------------------------------------

5. The terms of fulfilment at the expense of the Fund are those referred to in
article 10, paragraph 7.

 

6. Total redemption involves the termination of participation in the Fund.

Article 12 – Benefits Request

 

1. The executive subscriber, whose working relationship has been terminated and
who, possessing the requirements for the recognition of the pension by law, has
submitted the relative request, must send a special application to the Fund in
order to obtain the overall social security benefits due. A special request must
likewise be submitted by the executive referred to in By-laws article 18,
paragraph 4 as well as by the executive subscriber’s survivors for the relevant
social security benefits.

 

2. At the same time the request is made, the executive must expressly indicate
if s/he intends to request the conversion of the life annuity into the
corresponding capital, in conformity with and within the limits provided for by
By-laws article 18, paragraph 5, and obtain the reversibility of the benefits,
appointing a beneficiary of it.

 

3. The social security benefit due shall be paid within the time limit set by
the Board of Directors of the Fund. The Board of Directors, in relation to
specific needs, is entitled to adopt particular measures, including the adoption
of a longer time limit than that generally set, and starting from the payment of
the last contribution to the Fund.

 

4. The Board of Directors shall likewise establish terms and procedures for
filing the social security benefits request, as well as time intervals, methods
and procedures for the attainment of the latter.

Article 13 – Beneficiaries of Reversibility

 

1. The beneficiary of the reversibility benefit for the effects of By-laws
article 18, second paragraph is the person designated by the executive at the
time of the request for social security benefits referred to in article 12 of
these Regulations.

Article 14 – Final and Transitional Provision

 

1. These Regulations come into force with immediate effect, with the exception
of the continued operativeness of prior regulations in order to govern
situations that already exist on the date these Regulations come into effect.

 

9